Citation Nr: 1427816	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-16 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right foot injury.

2.  Entitlement to service connection for a left foot condition to include as secondary to a right foot injury.

3.  Entitlement to service connection for a neck injury with headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1984 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In his substantive appeal, the Veteran requested a hearing before the Board but withdrew the request in December 2012.  The Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

The issue of service connection for a neck injury with headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right foot condition did not begin until many years following separation and is not related to service.

2.  The Veteran's left foot condition did not begin until many years following separation and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right foot injury have not been met.  38 U.S.C.A. § 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection a left foot condition have not been met.  38 U.S.C.A. § 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In cases where a Veteran is seeking service connection, the VCAA requires that the VA provides notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  An August 2009 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of Service Treatment Records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

As to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of recurrent symptoms such as pain capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board has deemed a medical examination unnecessary regarding the Veteran's feet.  In declining to obtain a medical nexus opinion, the Board observes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

The Veteran asserts that he stepped on something in March 1987 and punctured his right foot.  He maintains that he has had problems with his right foot ever since and that his left foot has had to compensate for this, likewise giving him problems.

The Veteran was diagnosed in February 2009 with a pes cavus foot type and a lateral heel strike which results in a supinated gait.  He is also noted to have a lack of fat padding on his feet.  

The Veteran's February 1984 entrance exam reports a history of broken bones in the right foot with no sequalae.  March 1987 STRS indicate that the Veteran rolled his left ankle while playing basketball.  He was noted to have a full range of motion with minimal pain and swelling and was diagnosed with a left ankle sprain.  The Veteran's STRs are silent as to any complaint, diagnosis, or treatment of a right foot injury or any other reference to a left foot injury.  The Veteran's separation examination again notes the Veteran's status as post fracture of the right foot which occurred prior to service, with no sequalae.  

Although the Veteran is competent to relay the events surrounding his injury and his symptomology during and after service, there is no indication in the Veteran's STRs of any injury or puncture wound to his right foot and no indication that his right disability is related to service.  Furthermore, there is also no evidence of an injury to the Veteran's left foot during service, only a soft tissue ankle sprain for which no further treatment or complaint is noted.  

While the lack of contemporaneous medical records showing an event is not a sufficient basis to find that the event, injury, or disease did not occur, it is a relevant factor in determining the occurrence of an in-service injury.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also AZ v. Shinseki, 731 F.3d 1303, 1311 (2013) (the absence of certain evidence may be pertinent if it tends to disprove or prove a material fact); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (a non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions).

In light of the fact that the Veteran reported and received treatment for other conditions, (including a left ankle sprain), the absence of a documented right foot injury in the Veteran's STRs casts doubt on his lay statements concerning an in-service injury.  The Board therefore affords the statements little probative value.

As the Board finds no credible evidence to support the Veteran's claim of right or left foot injuries during active duty or recurrent right or left foot problems since that time, service connection on a direct basis is not warranted.  38 C.F.R. § 3.303.  As the Board has determined the Veteran's right foot condition is not related to service, service connection for the Veteran's left foot on a secondary basis is prohibited.  See 38 C.F.R. § 3.310.

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current foot problems are related to service.  Thus, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a right foot injury is denied.

Service connection for a left foot condition is denied.


REMAND

The Veteran maintains that he has had headaches and neck pain since falling down a flight of stairs during service.  STR's confirm the Veteran's neck was injured in fall in May 1986.  As the evidence before the Board indicates an injury to the Veteran's neck during service and a current diagnosis of degenerative joint disease of the cervical spine with a bulging disc, the Board finds that a VA examination is warranted in order to determine whether the Veteran's cervical spine condition had its onset during service.  McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service neck symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  After physically or electronically associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an examination by an appropriate VA medical professional in order to determine whether it is at least as likely as not that the Veteran's cervical spine condition is related to or had its onset during service.  

The examiner should review the Veteran's claims file, conduct any necessary testing, and provide an explanation for all elements of his/her opinion.

3.  Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


